IN THE SUPREME COURT OF THE STATE OF DELAWARE

APRIL MILLIGAN,                     §
                                    §     No. 173, 2014
      Defendant Below-              §
      Appellant,                    §     Court Below: Superior Court of the
                                    §     State of Delaware in and for
      v.                            §     Sussex County
                                    §
STATE OF DELAWARE,                  §     No. 1310009696
                                    §
      Plaintiff Below-              §
      Appellee.                     §

                           Submitted: May 6, 2015
                           Decided: June 10, 2015


Before HOLLAND, VALIHURA, and VAUGHN, Justices.

Upon appeal from the Superior Court. AFFIRMED.


Michael R. Abram, Esquire, Law Office of Michael R. Abram, Georgetown,
Delaware, for Appellant.

Kathryn J. Garrison, Esquire, Department of Justice, Georgetown, Delaware, for
Appellee.
VAUGHN, Justice:

       Defendant-Below/Appellant April Milligan appeals her convictions of Driving

Under the Influence and Improper Lane Change. Milligan raises two claims on

appeal. First, she claims that the Superior Court erred by admitting documentation

relating to the chain of custody in the absence of live testimony, which she contends

violated her right to confront her accusers as guaranteed by the Sixth Amendment to

United States Constitution1 and Section 7 of the Delaware Constitution.2

Specifically, she argues that in order for a blood test to be admitted, all of those who

took possession of the blood sample, regardless of whether it was packaged at the

time, must testify at trial. Second, Milligan claims that the Superior Court abused its

discretion by allowing the State to introduce the results of her blood draw without

first establishing a proper foundation. We find no merit to these claims and affirm.

                  I.   FACTUAL AND PROCEDURAL HISTORY

       On September 12, 2013, a motorist called 911 after noticing a split telephone

pole, plastic debris on the side of the road, and a damaged car in the middle of a

1
  In pertinent part, the Sixth Amendment to the United States Constitution states that “[i]n all
criminal prosecutions, the accused shall enjoy the right . . . to be confronted with the witnesses
against him . . . .” U.S. Const. amend. VI.
2
  In pertinent part, article I, section 7 of the Delaware Constitution states that “[i]n all criminal
prosecutions, the accused hath a right . . . to meet the witnesses in their examination face to face.”
Del. Const. art. I, § 7. Because Milligan does not argue that the Delaware Constitution affords
greater protection than the Sixth Amendment, we limit our analysis to the U.S. Constitution. See
Stafford v. State, 59 A.3d 1223, 1231 (Del. 2012) (citations omitted).

                                                  2
nearby field. Paramedics and Trooper Jordan Rollins responded to the call. After

being extricated from the car, Milligan was transported to Nanticoke Memorial

Hospital. Trooper Rollins secured a search warrant for a blood draw and watched as

a phlebotomist, Lewis Purcell, drew Milligan’s blood.

       Once the blood draw was complete, Trooper Rollins transported the blood kit

to Troop 5, where he sealed it and put it in an evidence refrigerator. The kit was

transported to the Delaware State Police Crime Lab on September 18, 2013, where

it was received by Deborah Louie. At the lab, the blood kit was retrieved by Juliann

Willey, the crime lab director, so that she could perform an analysis of the blood.

Willey signed the Chemical Test Report located inside the blood kit, but did not sign

the Chain of Possession Log located on the outside of the kit. Willey did, however,

testify that the blood kit was sealed when she took possession of it. Milligan’s blood

test revealed a blood alcohol content (“BAC”) of 0.15 percent.

       Prior to testing the blood sample, control samples were prepared and run

through the chromatograph to ensure the machine was working properly.3 Willey

testified that these samples may be prepared by any chemist or lab technician in the



3
  “One of the more effective types of instruments used for modern chemical analyses is the
chromatograph. A chromatograph is capable of separating multiple contaminants or analytes that
may be present in the same sample, thus preventing potential interferences in identifying and
detecting the compounds of interest.” Env. Sci. Deskbook § 3:43 (2015) (emphasis in original).

                                              3
laboratory, and that she could not remember whether she prepared the control samples

used in Milligan’s test.4 She did, however, testify that she analyzed the results to

ensure that they were reliable.

       In November 2013, Milligan was charged by indictment with a third offense

of Driving Under the Influence, Failure to Have Insurance Card in Possession, and

Improper Lane Change. At trial, the State introduced the blood analysis report

prepared by Willey. The State also introduced two other documents in order to prove

the blood sample’s chain of custody: (1) the Chain of Possession Log, which was

located on the outside of the blood kit, and (2) the Chemical Test Report,5 which was

located inside the blood kit (collectively, the “Documents”). Trooper Rollins, Willey,

and the phlebotomist that drew Milligan’s blood also testified regarding the blood

sample’s chain of custody. At the end of the one-day jury trial, Milligan was found

guilty of Driving Under the Influence and Improper Lane Change.                       This appeal

followed.




4
  The record is unclear as to who prepared the samples used in Milligan’s blood test.
5
  The Chemical Test Report contained the following information: (1) the name of the test subject
(Milligan), (2) the type of case (DUI), (3) the type of sample (blood), (4) the person taking sample
(Lewis Purcell), (5) the investigating officer (Trooper Rollins), (6) where the sample was received
from (Delaware State Police Crime Lab), (7) who received the sample (Deborah Louie), the date and
time taken, (8) the kit number, (9) the expiration date, (10) the results of the analysis (0.15 BAC),
(11) the police agency or Troop (Troop 5), (12) the name of the witness, (13) the complaint #, (14)
the citation #, and (15) the signature of the analyst (Willey). (A28)

                                                 4
                                      II. DISCUSSION

       We review a trial court’s ruling admitting or excluding evidence for abuse of

discretion.6 “If we conclude that there was an abuse of discretion, we must then

determine whether there was significant prejudice to deny the accused of his or her

right to a fair trial.”7 Alleged constitutional violations relating to a trial court’s

evidentiary rulings are reviewed de novo.8

                             Delaware’s Chain of Custody Law

       “In general, Delaware’s chain of custody law requires that the State

authenticate the evidence proffered and eliminate the possibilities of misidentification

and adulteration, not to an absolute certainty, but simply as a matter of reasonable

probability.”9 Procedures for establishing chain of custody in a Driving Under the

Influence (“DUI”) case are governed by 10 Del. C. § 4331 and 21 Del. C. §

4177(h)(3). 10 Del. C. § 4331(1) defines “chain of custody” to include:

           [i] the seizing officer; [ii] the packaging officer, if the packaging
           officer is not also the seizing officer; and [iii] the forensic
           toxicologist or forensic chemist or other person who actually

6
  Fuller v. State, 860 A.2d 324, 329 (Del. 2004) (citing Howard v. State, 549 A.2d 692, 693 (Del.
1988)).
7
  Johnson v. State, 878 A.2d 422, 425 (Del. 2005) (citing Seward v. State, 723 A.2d 365, 372 (Del.
1999)).
8
  Smith v. State, 913 A.2d 1197, 1234 (Del. 2006) (citing Flonnory v. State, 893 A.2d 507, 515 (Del.
2006)).
9
  Demby v. State, 695 A.2d 1127, 1131 (Del. 1997) (citing Tatman v. State, 314 A.2d 417, 418 (Del.
1973)).

                                                 5
           touched the substance and not merely the outer sealed package in
           which the substance was placed by the law-enforcement agency
           before or during the analysis of the substance.10

21 Del. C. § 4177(h)(3) sets forth chain of custody requirements specific to the charge
of DUI:

           For purposes of establishing the chain of physical custody or
           control of evidence defined in this section which is necessary to
           admit such evidence in any proceeding, a statement signed by
           each successive person in the chain of custody that the person
           delivered it to the other person indicated on or about the date
           stated is prima facie evidence that the person had custody and
           made the delivery stated, without the necessity of a personal
           appearance in court by the person signing the statement, in
           accordance with the same procedures outlined in § 4331(3) of
           Title 10.11

       In this appeal, Milligan does not dispute that the State presented all witnesses

necessary to establish chain of custody under Delaware law. Instead, she argues that

Delaware’s chain of custody law is unconstitutional, as it interfered with her right to

confront all of those who took possession of her blood sample.




10
  10 Del. C. § 4331(1).
11
  21 Del. C. § 4177(h)(3). 10 Del. C. § 4331(3) similarly requires each successive person in the
chain of custody to sign a statement, and does not require their personal appearance in court.
§ 4133(3) states, in pertinent part:
           [A] statement signed by each successive person in the chain of custody that
           the person delivered it to the other person indicated on or about the date
           stated is prima facie evidence that the person had custody and made the
           delivery as stated, without the necessity of a personal appearance in court by
           the person signing the statement.

                                               6
                        The Sixth Amendment Confrontation Clause

       The Sixth Amendment to the United States Constitution, which applies to the

states through the Fourteenth Amendment,12 provides that “[i]n all criminal

prosecutions, the accused shall enjoy the right . . . to be confronted with the witnesses

against him.”13

       In Crawford v. Washington, the United States Supreme Court held that the

Confrontation Clause guarantees a defendant the right to confront all of those who

bear testimony against him.14 Testimonial statements against a defendant are

“inadmissible unless the witness appears at trial or, if the witness is unavailable, the

defendant had a prior opportunity for cross-examination.”15 Thus, before deciding

whether a statement violates the Confrontation Clause, it must first be determined

whether a statement is testimonial in nature.                  The Crawford Court defined

“testimony” as “[a] solemn declaration or affirmation made for the purpose of


12
   Melendez-Diaz v. Massachusetts, 557 U.S. 305, 309 (2009) (citing Pointer v. Texas, 380 U.S. 400,
403 (1965)).
13
   U.S. Const. amend. VI.
14
   Crawford v. Washington, 541 U.S. 36, 51 (2004). Crawford involved a tape-recorded statement
to police in which the defendant’s wife described the defendant stabbing the victim with a knife.
The Washington Supreme Court found that the statement bore the necessary indicia of reliability and
permitted its admission. In reversing the decision, the United States Supreme Court abrogated prior
controlling precedent and found that the statement violated the Confrontation Clause. The Court
held that the Confrontation Clause prohibits the “admission of testimonial statements of a witness
who did not appear at trial unless [the witness] was unavailable to testify, and the defendant had had
a prior opportunity for cross-examination.” Id. at 53-54, 60.
15
   Melendez-Diaz, 557 U.S. at 309 (citing Crawford, 541 U.S. at 54).

                                                  7
establishing or proving some fact,”16 and provided the following basic contours of

testimonial statements:

           [E]x parte in-court testimony or its functional equivalent—that
           is, material such as affidavits, custodial examinations, prior
           testimony that the defendant was unable to cross-examine, or
           similar pretrial statements that declarants would reasonably
           expect to be used prosecutorially, extrajudicial statements . . .
           contained in formalized testimonial materials, such as affidavits,
           depositions, prior testimony, or confessions, statements that were
           made under circumstances which would lead an objective witness
           reasonably to believe that the statement would be available for
           use at a later trial.17

       Five years after Crawford was decided, the Supreme Court considered the

Confrontation Clause implications of admitting sworn certificates of forensic

analysts. In Melendez-Diaz v. Massachusetts, the trial court allowed certified lab

reports indicating the weight and identity of cocaine to be admitted into evidence.18

The defendant was convicted and his convictions were affirmed by the state appeals

courts.19 The Supreme Court, by a 5-4 vote, vacated the defendant’s conviction, with

the majority determining that the “certificates of analysis” were “incontrovertibly a



16
   Crawford, 541 U.S. at 51 (citations and quotations omitted).
17
   Id. at 51-52 (citations and quotations omitted). The Supreme Court later elaborated on its
definition of testimony in Davis v. Washington, 547 U.S. 813 (2006). In Davis, the Supreme Court
found that a statement is testimonial if: (1) the circumstances objectively indicate there is no ongoing
emergency, and (2) the statement is made in response to an interrogation which has the primary
purpose of establishing or proving events relevant to later criminal prosecution. Id. at 822.
18
   Melendez-Diaz, 557 U.S. at 309.
19
   Id.

                                                   8
‘solemn declaration or affirmation made for the purpose of establishing or proving

some fact,’” and were thus testimonial in nature.20               The Court observed that

certificates of analysis were functionally identical to live in-court testimony, doing

“‘precisely what a witness does on direct examination,’”21 and that the analysts who

authored them were witnesses for Sixth Amendment purposes.22 The Court, citing its

decision in Crawford, held that “[a]bsent a showing that the analysts were unavailable

to testify at trial and that petitioner had a prior opportunity to cross-examine them,

petitioner was entitled to be confronted with the analysts at trial.”23

       The Court was also careful, however, to reject the notion that the prosecution

must call everyone whose testimony is relevant to establishing the chain of custody,

the authenticity of the sample, or the accuracy of the testing device used to perform

the analysis. The Court stated:

           [W]e do not hold, and it is not the case, that anyone whose
           testimony may be relevant in establishing the chain of custody,
           authenticity of the sample, or accuracy of the testing device, must
           appear in person as part of the prosecution’s case. While the
           dissent is correct that “[i]t is the obligation of the prosecution to
           establish the chain of custody, . . .” this does not mean that
           everyone who laid hands on the evidence must be called. As

20
   Id. at 310 (quoting Crawford, 541 U.S. at 51).
21
   Id. at 310-11 (quoting Davis, 547 U.S. at 830).
22
   Melendez-Diaz, 557 U.S. at 311. Justice Scalia, writing for the majority, emphasized that“under
Massachusetts law, the sole purpose of the affidavits was to provide prima facie evidence of the
composition, quality, and the net weight of the analyzed substance.” Id.
23
   Id. (emphasis in original) (internal quotations omitted).

                                                9
           stated in the dissent’s own quotation, . . . “gaps in the chain [of
           custody] normally go to the weight of the evidence rather than its
           admissibility.” It is up to the prosecution to decide what steps in
           the chain of custody are so crucial as to require evidence; but
           what testimony is introduced must (if the defendant objects) be
           introduced live. Additionally, documents prepared in the regular
           course of equipment maintenance may well qualify as
           nontestimonial records.24

       The Supreme Court once again addressed the scope of the Confrontation

Clause in Bullcoming v. New Mexico.25 In Bullcoming, the defendant was on trial for

driving under the influence, and objected to the prosecution’s attempt to admit a

blood alcohol content analysis report through the testimony of an analyst who did not

perform or observe the defendant’s blood test.26 Following the reasoning set forth

in Melendez-Diaz, the Court held that the admittance of “a forensic laboratory report

containing a testimonial certification—made for the purpose of proving a particular

fact—through the in-court testimony of a scientist who did not sign the certification


24
   Id. at 311 n.1. (emphasis in original).
25
   Bullcoming v. New Mexico, 131 S. Ct. 2705 (2011). In Bullcoming, the Supreme Court granted
certiorari on the following question:
             Does the Confrontation Clause permit the prosecution to introduce a forensic
             laboratory report containing a testimonial certification, made in order to
             prove a fact at a criminal trial, through the in-court testimony of an analyst
             who did not sign the certification or personally perform or observe the
             performance of the test reported in the certification. [sic]
Id. at 2713.
26
   Id. at 2709. The prosecution offered the report as a business record without calling the report’s
author, who was unavailable because he was on unpaid sick leave. Instead, the prosecution called
another analyst, who testified and was cross-examined on the general practices and procedures of
the testing office. Id. at 2711-12.

                                                10
or perform or observe the test reported in the certification,” violates a defendant’s

rights under the Confrontation Clause.27

       Although the BAC report in Bullcoming was unsworn, the Court found it to be

testimonial because it was created solely for an evidentiary purpose.28 The Court

emphasized that the forensic laboratory report at issue did more than merely report

a “machine-generated number;”29 the report verified that the lab had received the

blood sample intact with the seal unbroken, that the testing analyst performed a

particular test in accordance with a specific protocol, and that nothing affected the

integrity of the sample or the validity of the analysis.30 The Court concluded that

these representations, “relating to past events and human actions not revealed in raw,

machine-produced data, are [meant] for cross-examination.”31

       In a concurring opinion, Justice Sotomayor emphasized the narrow scope of the

majority’s decision and reaffirmed the proposition that not all of those in the chain

of custody are required to provide live testimony. In so doing, Justice Sotamayor

cited the relevant language of Melendez-Diaz and stated: “[Not] every person noted

on the BAC report must testify.”32

27
   Bullcoming, 131 S. Ct. at 2710, 2715.
28
   Id. at 2717.
29
   Id. at 2714.
30
   Id.
31
   Bullcoming, 131 S. Ct. at 2714.
32
   Id. at 2721 n.2 (Sotomayor, J., concurring).

                                                  11
       Most recently, in Martin v. State, this Court had occasion to address the scope

of the Confrontation Clause in light of the Supreme Court’s decisions in the

aforementioned cases.33 In Martin, the Superior Court allowed the prosecution to

admit a blood analysis report through the testimony of laboratory manager who

certified the report but neither observed nor performed the testing.34 On appeal, we

held that the trial court’s decision to admit the report without the testing analyst’s

testimony violated the defendant’s Sixth Amendment confrontation rights.35 We

reasoned:

            [L]ike the testifying analyst in Bullcoming, [the laboratory
            manager] merely reviewed [the testing analyst’s] data and
            representations about the test, while having knowledge of the
            laboratory’s standard operating procedures, without observing or
            performing the test herself. Particularly here where the State
            presented critical evidence to a jury, the defendant had a right
            guaranteed by the Sixth Amendment to confront the analyst who
            performed the test in order to determine her proficiency, care, and
            veracity.36

     The Admission of the Documents Did Not Violate the Confrontation Clause

       Milligan argues that the introduction of the Documents in accordance with 21

Del. C. § 4177(h)(3)37 violated her rights under the Sixth Amendment Confrontation


33
   Martin v. State, 60 A.3d 1100, 1109 (Del. 2013).
34
   Id. at 1101.
35
   Id. at 1109-10.
36
   Id. at 1109.
37
   21 Del. C. § 4177(h)(3).

                                               12
Clause. Specifically, she contends that the admittance of the Documents, which

purported to show the chain of possession of her blood sample, conflicted with the

United States Supreme Court’s decision in Melendez-Diaz.38 She argues that every

individual who possessed her blood sample was required to provide live in-court

testimony.39

        We find Milligan’s first claim to be unpersuasive. First, and most obvious,

Milligan’s argument contradicts the plain language of Melendez-Diaz, which provides

that not every individual who may have relevant testimony for the purpose of

establishing chain of custody must appear in person as part of the prosecution’s

case.40 This language, which is specifically cited by Milligan, unambiguously states

38
   Melendez-Diaz, 557 U.S. 310-11.
39
   Although Milligan concedes at one point in her Opening Brief that the State need not offer
testimony of every single person in the chain of custody, that is nonetheless what she is seemingly
arguing on appeal. See Appellant’s Op. Br. at 2 (“[Delaware’s chain of custody law] clearly violates
the confrontation clause as it dose not afford the Defendant the opportunity to cross examine the
people that have taken possession of the evidence.”).
40
   Melendez-Diaz, 557 U.S. at 311 n.1. A number of other courts have also interpreted the Melendez-
Diaz decision to stand for the proposition that not all individuals in the chain of custody must testify.
See, e.g., United States v. Ortega, 750 F.3d 1020, 1025-26 (8th Cir. 2014) (“[C]hain of custody alone
does not implicate the Confrontation Clause.”) (citations and quotations omitted); United States v.
Young, 510 F. Appx. 610, 611 (9th Cir. 2013) (“[T]he absence of chain-of-custody testimony [does
not] implicate the Confrontation Clause.”) (citing Melendez-Diaz, 557 U.S. at 311 n.1.); United
States v. Johnson, 688 F.3d 494, 505 (8th Cir. 2012) (“[W]e find that the notations on the lab report
by technician Schneider indicating when she checked the methamphetamine samples into and out
of the lab—while relevant to the question of chain of custody—were not the kind of testimonial
statements offered or admitted to prove the truth of the matter asserted.”) (quotations omitted); Vann
v. State, 229 P.3d 197. 211 (Alaska Ct. App. 2010) (“As noted in the Melendez-Diaz footnote, and
as confirmed by Alaska cases on this subject, Evidence Rule 901 does not require the State to bring
forward every witness who had custody of, or contact with, the physical evidence in question, nor
does it require the State to affirmatively negate every conceivable possibility of mishandling or

                                                   13
that not everyone who “laid hands” on the evidence need testify to satisfy the

Confrontation Clause.41 We believe Milligan’s claim falls squarely within the scope

of this rule.42 In short, Milligan’s reading of Melendez-Diaz directly conflicts with

the very language that she cites.43 The Sixth Amendment Confrontation Clause does

not require each and every individual who possessed the evidence to provide live

testimony in order to establish chain of custody.

       Additionally, Melendez-Diaz and the other cases relied upon by Milligan are

factually distinguishable from the case at bar and provide minimal support for her

contention that her Confrontation Clause rights were violated. Melendez-Diaz,

Bullcoming, and Martin all addressed situations in which a forensic report was

admitted to prove evidentiary facts at issue other than, or in addition to, chain of




tampering.”).
41
   Melendez-Diaz, 557 U.S. at 311 n.1. At trial, Milligan’s counsel answered in the affirmative when
he was asked by the court if he believed that Melendez-Diaz stood for the proposition that everyone
who touched the evidence must testify. Appellant’s Op. Br. App. at A7.
42
   Appellee’s Ans. Br. App. at B47-51. Milligan also seems to contend that all of those whose
testimony may be relevant in establishing the accuracy of the testing device must provide live
testimony to satisfy the Confrontation Clause. This argument is similarly foreclosed by the express
language of Melendez-Diaz. Melendez-Diaz, 557 U.S. at 311 n.1 (“[W]e do not hold, and it is not
the case, that anyone whose testimony may be relevant in establishing . . . accuracy of the testing
device, must appear in person as part of the prosecution’s case.”).
43
   See Appellant’s Op. Br. at 8 (citing Melendez-Diaz, 557 U.S. at 311 n.1). Should all of the
individuals in the chain of custody be required to appear in court, then even routine chain of custody
representations would be at risk of becoming unnecessarily tedious. To broaden the Confrontation
Clause to such an extent would not only conflict with the Supreme Court’s specific language in
Melendez-Diaz, but also discourage prosecutorial efficiency and deter judicial economy.

                                                 14
custody.44 It was on those separate grounds that the plaintiffs’ Confrontation Clause

challenges focused. For example, in Melendez-Diaz, the reports were admitted to

prove the weight and identity of the cocaine, and it was on those grounds that the

plaintiff’s claimed his constitutional rights were being violated.45 Similarly, in

Martin, the report was entered into evidence to show that the defendant tested

positive for phencyclidine.46 Here, the Documents, as conceded by Milligan, were

offered into evidence for the sole purpose of proving chain of custody.47

       Moreover, unlike those cases, which involved one or more absent certifying or

testing analysts, the testing and certifying analyst in this case testified and was subject

to cross-examination by the defense. Willey explained in detail the process used to

test Milligan’s blood and testified to the results of the analysis at trial, where the

defense was provided a full opportunity to cross-examine her. For these reasons, we

reject Milligan’s first claim and find that her rights under the Confrontation Clause

were not violated.



44
   In addition to chain of custody information, the Chemical Test Report also contains Milligan’s
BAC level. Milligan, however, concedes that the report was admitted solely to prove chain of
custody and does not contest the fact that Willey was the certifying and testing analyst with regard
to the test. In other words, Milligan only contests the admittance of the chain of custody information
found within the Documents.
45
   Melendez-Diaz, 557 U.S. at 308-09.
46
   Martin, 60 A.3d at 1101.
47
   Appellant’s Op. Br. at 10 ( “[The] documents [were] used solely to prove the chain of custody in
a criminal matter.”).

                                                 15
The Trial Court Did Not Abuse Its Discretion by Admitting the Blood Test Results

        Apart from her attack on the constitutionality of the chain of custody statute,

Milligan claims that the trial court abused its discretion by allowing the results of her

blood test to be admitted into evidence before a proper foundation had been

established. Milligan points to the following incidents to support her argument:

Willey’s failure to sign the Chain of Possession Log; Louie’s signing of the Chemical

Test Report, which was located inside the sealed blood kit; Willey’s failure to

specifically recall testing Milligan’s blood sample; the incorrect date on the

autosampler loading list; and the possibility that control samples may have been

created by a technician other than Willey. We will address each of these issues in

turn.

        First, Milligan argues that Willey’s failure to sign the Chain of Possession Log

resulted in a broken chain of custody. The Chain of Possession Log shows that the

blood kit was received at the crime lab by Louie on September 18, 2013, at 1:45 p.m.

The next required signature on the Chain of Possession Log would have been

Willey’s, which would have been required after removing the blood kit from the

evidence refrigerator for testing. Willey did not sign the Chain of Possession Log,

but she did testify in court that she removed the blood kit from the crime lab evidence

refrigerator and that the seal was intact. Thus, Milligan’s argument that Willey did

                                           16
not sign the Chain of Possession Log is inconsequential.

         Second, Milligan argues that the blood kit could not have been sealed when

Willey received it because the Chemical Test Report, which Louie signed, was

located inside the sealed blood kit and could only have been accessed after the seal

was broken. But Willey explained in court that after she opened the kit, she would

permit the employee who received the kit (here, Louie), to transpose information to

the Chemical Test Report. This plausible explanation was accepted by the trial court,

and Milligan has failed to put forth any meritorious reason as to why it should not be

accepted on appeal. Thus, Milligan’s second argument fails.

         Third, Milligan argues that the blood analysis report should not have been

admitted into evidence because Willey did not specifically recall her analysis of the

blood sample. In Demby v. State, the testimony of two police officers relating to

chain of custody “reflected an incomplete recollection of the events that transpired

following their receipt” of a controlled substance from the defendant.48 There, this

Court stated:

             We have never interpreted [Delaware’s chain of custody law] as
             requiring the State to produce evidence as to every link in the
             chain of custody. Rather, the State must simply demonstrate an
             orderly process from which the trier of fact can conclude that it is
             improbable that the original item has been tampered with or


48
     Demby, 695 A.2d at 1129.

                                             17
              exchanged.49

We concluded that “any inconsistency in the authenticity testimony presented by the

State in this case affected the weight and not the admissibility of the evidence

presented.”50

          Similar to the police officers in Demby, Willey’s incomplete recollection of

events would affect the weight, and not the admissibility of the evidence. Thus, the

trial court did not abuse its discretion by allowing the blood analysis into evidence

despite Willey’s inability to specifically recall testing Milligan’s blood sample.

          Fourth, Milligan argues that the wrong date on the autosampler loading list

clouded the credibility of the test results. Willey testified that she performed the

blood analysis on September 18, 2013. The date on the autosampler loading list was

September 19, 2013. Willey testified that the list is prepared by a laboratory

technician prior to the start of the analysis. When asked why the list bore the wrong

date, Willey explained that the technician who prepared the list only worked until

3 p.m. and would often prepare lists that were to be run the next day. Willey testified

that in this case, the technician likely prepared the list believing that Willey would not

be using the samples until the next day. After the technician left for the day,



49
     Id. at 1131 (citing Tricoche v. State, 525 A.2d 151, 153 (Del. 1987)).
50
     Id. at 1127.

                                                   18
however, Willey decided to begin the sample run.

      Willey provided a reasonable explanation for the erroneous date and Milligan

has failed to offer any evidence that the mistake affected the results of the test or

prejudiced her in any way. Accordingly, the trial court’s decision to admit the blood

results despite the incorrect date was not an abuse of discretion.

      Finally, Milligan argues that the validity of the blood test results are

questionable because Willey could not recall whether she or another technician had

prepared the control samples used to calibrate the chromatograph. This argument is

also meritless. Although Willey may not have personally prepared the control

samples, she reviewed the results of the testing and found them to be reliable.

      For all of the preceding reasons, we conclude that a proper foundation was

established for the admission of Milligan’s blood test results.

                               III. CONCLUSION

      The judgment of the Superior Court is AFFIRMED.




                                         19